Citation Nr: 9911380	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-32 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a stomach condition 
including constipation and vomiting due to undiagnosed 
illness.

2.  Entitlement to service connection for a skin condition 
including acne due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1990 to August 
1994.  The veteran served in Southwest Asia from February 
1991 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York that denied claims for 
service connection for a stomach condition including 
constipation and vomiting due to undiagnosed illness, for a 
skin condition due to undiagnosed illness, and for headaches 
due to undiagnosed illness.  The veteran has appealed for a 
favorable determination.  

The claim for service connection for headaches due to 
undiagnosed illness was granted in an April 1998 rating 
decision and will not be addressed further.

REMAND

The veteran essentially contends that he is entitled to 
service connection for diagnosed skin and stomach conditions 
and for manifestations of undiagnosed illness based on 
service in Southwest Asia.

The Board notes that disability examinations of Gulf War 
veterans have unique requirements because this group of 
veterans is eligible for compensation not only for disability 
due to diagnosed illnesses, but also for disability due to 
undiagnosed illnesses.  An undiagnosed illness is established 
when findings are present that cannot be attributed to a 
known, clearly defined diagnosis after all likely diagnostic 
possibilities for such abnormalities have been ruled out.  
See 38 C.F.R. § 3.317 (1998).

Initially, the Board finds that the veteran's claims for 
service connection are well grounded, meaning plausible.  He 
has submitted evidence of service in the Persian Gulf during 
the Persian Gulf War era and alleged that certain undiagnosed 
illnesses subsequently became manifested for six months or 
more.  Therefore, VA has a further duty to assist the 
veteran.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1998).

Review of the claims file indicates that mild acne was found 
at the time of entry into active service.  After returning 
home from Desert Storm, a diagnosis of large bowel 
obstruction secondary to fecal impaction was made.  A 
hospital discharge diagnosis of megacolon secondary to 
laxative abuse was made.  A May 1993 report indicates that 
the veteran reported that his face broke out after shaving.  
The assessment was pseudofolliculitis barbae (PFB).  
Medication was dispensed and the veteran was placed on a 
shaving profile.  During a July 1994 separation examination, 
veteran checked "yes" to stomach, liver, or intestinal 
trouble.  The examiner noted a history of sigmoid volvulus 
with current recurring flatulence.

Post-service VA outpatient reports note complaints of 
epigastric pain, headaches, and other problems at various 
times.  An October 1994 report notes abdominal pains of 
unknown etiology.  An October 1994 dermatology consultation 
report notes multiple papular lesions with occasional pustule 
formation on the face and some on the back.  The assessment 
was acne.  A January 1995 report notes scattered erythematous 
comedones and papules on the face. 

A March 1995 VA skin examination report notes that the 
veteran developed a rash three months after returning from 
the Persian Gulf.  The examiner noted that currently there 
were 10 to 15 papules on the back with flat macules on the 
trunk.  There were also mild post-inflammatory 
hyperpigmentation pustules/papules on the cheeks with mild 
scarring on the cheeks.  The diagnoses were acne vulgaris, 
Type III; folliculitis; and post inflammatory 
hypopigmentation.  A March 1995 VA stomach examination report 
notes that diverticulosis was shown by barium enema in 1992.  
The diagnosis was diverticulosis of sigmoid colon by history.  

In an October 1996 RO rating decision, the RO denied claims 
for service connection for fecal impaction and megacolon due 
to laxative abuse and for service connection for acne.  In 
April 1998, the RO issued a supplemental statement of the 
case addressing these additional symptoms.  

In March 1999, the veteran testified before the undersigned 
member of the Board concerning constipation after returning 
from Saudi Arabia and stomach spasms and other symptoms at 
the time of separation from active service.  He testified 
that he still had the skin condition that began during active 
service and that he still received VA antibiotics for it.

The Board notes that VA examinations yielded diagnoses of 
Type III acne vulgaris; post inflammatory hypopigmentation; 
folliculitis; and, diverticulosis by history.  The veteran 
testified that PFB has continued since active service.  Thus, 
the record suggests that there might be a relationship 
between skin conditions noted during active service and skin 
conditions diagnosed post-service.  Because of the unique 
requirements of 38 C.F.R. § 3.317, the presence of any 
undiagnosed skin condition must be ascertained also.  
Finally, the record also suggests that a preexisting acne 
condition might have been aggravated during active service.  
The United States Court of Appeals for Veterans Claims has 
held that in cases where the issue of service aggravation is 
raised, pursuant to the duty to assist, a contemporaneous 
examination should be ordered on REMAND for the purpose of 
obtaining an opinion as to whether a preexisting condition 
was aggravated in service.  See Wisch v. Brown, 8 Vet. App. 
139, 140 (1995) (per curiam).

It must also be ascertained whether a current stomach 
condition such as diverticulosis or other gastrointestinal 
condition exists and, if so, whether it is at least as likely 
as not to be the result of active service.  Because the March 
1995 VA examination report does not disclose whether any 
undiagnosed stomach condition currently exists, an 
examination must be conducted for that purpose.  Thus, a 
remand is necessary to obtain a medical opinion addressing 
those issues.  

Under the provisions of VBA Circular 20-92-29 (Revised July 
2, 1997), the RO is required in claims alleging disability 
from exposure to environmental agents while in the Persian 
Gulf to "undertake all required development action, 
including requesting a VA general medical examination."  
Other specialist examinations are to be ordered as 
appropriate.  In addition, VBA All-Stations Letter 98-17 
(2/26/98) contains mandatory guidelines for disability 
examinations of Gulf War veterans outlined in a memorandum 
dated February 6, 1998.  The RO is advised to provide the 
examiner with a copy of the guidelines prior to the 
examination.  The RO is also requested to make certain that 
the examination conforms precisely to the guidelines prior to 
adjudicating the issues of service connection for conditions 
claimed to be the result of an undiagnosed illness.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following development:


1.  The RO should obtain and associate 
with the claims file, any VA (Brooklyn 
VAMC) and private treatment reports since 
March 1995 for the claimed conditions.  
If the search for records yields negative 
results, that fact should be clearly 
documented in the claims file.  

2.  After receiving and associating the 
above-mentioned records, the veteran 
should be afforded an appropriate VA 
examination to evaluate his claimed skin 
condition. The claims folder, a copy of 
this REMAND and a copy of the February 6, 
1998 memorandum containing the Guidelines 
for Persian Gulf War disability 
examinations must be made available to 
and be reviewed by the examiner prior to 
the examination.  The examiner should 
acknowledge such review in the 
examination report.  The examination 
should be conducted under the new 
protocol for Persian Gulf War veterans 
claiming service connection for 
undiagnosed illnesses in order to 
determine the nature and extent of the 
veteran's claimed skin condition or 
conditions.  All associated objective and 
subjective symptoms should be noted.  If 
any such symptoms are attributed to any 
diagnosis, the examiner is asked to 
determine whether it is at least as 
likely as not that the diagnosed 
condition is the result of, or increased 
during, active service.  The examiner 
should identify specifically which 
symptoms, if any, are not attributed to 
any diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1)(ii) (1998).  In addition, 
the examiner should state, if PFB is 
diagnosed, whether that condition (a) is 
related to the PFB noted in service, and 
(b) represents an increase in the 
preexisting acne during service.  All 
findings should be set forth in a 
typewritten report.  


3.  An examination should be also 
conducted under the new protocol for 
Persian Gulf War veterans claiming 
service connection for undiagnosed 
illnesses in order to determine the 
nature and extent of his claimed stomach 
condition, including constipation and 
vomiting.  The claims file must be made 
available to the examiner for review 
prior to the examination and the examiner 
should acknowledge such review in the 
examination report.  All associated 
objective and subjective symptoms should 
be noted.  If any such symptoms are 
attributed to any diagnosis, the examiner 
is asked to determine whether it is at 
least as likely as not that the condition 
is the result of, or increased during, 
active service.  The examiner should 
identify specifically which symptoms, if 
any, are not attributed to any diagnosis.  
All findings should be set forth in a 
typewritten report.  


4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  


5.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
consider the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.  


No action is required of the veteran until he receives 
further notice. The purposes of this remand are to accomplish 
additional development and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



	_____________________________
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



 


